DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 					Election/RestrictionsApplicant’s election without traverse of Group I (Claims 19-35) in the reply filed on (6-7-2022) is acknowledged. Accordingly, claims 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on (6-7-2022).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Currently (Fig. 1) depicts the extrusion device to comprise several barrel(s) / barrel sections, each of these barrel sections has the temperature information below and these sections are each named, Barrel 0, Barrel 1…Barrel 14. The numbers “1, 2, 3…14” are either not found in the specifications or overlap with another feature. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1, 2, 3, 4…14" and "24" have both been used to designate barrel.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or	nonobviousness.
A.) Claim(s) 19-22, 24, 26-29 & 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harald Rust (DE-10-2016 010 082, hereinafter Rust)Regarding claim 19, 	
A liquid mixing process for producing an elastomeric composition as a function of a selected elastomeric composition recipe, the process comprising the following steps: 
providing an emulsion stored in a liquid phase in an emulsion reservoir of an emulsion storage installation; 
providing a charge material stored in a solid phase in a discharge hopper of a charge dosing system; 
providing a mixing installation comprising an extruder disposed in a corresponding barrel having multiple pre-defined production zones along which a mixture is prepared from the emulsion and the charge material and an egress extent from which the mixture is discharged as the elastomeric composition; 
feeding a predetermined volume of the emulsion from the emulsion reservoir and a predetermined volume of the charge material from the discharge hopper directly to a feeding zone of the mixing installation; 
conveying the mixture from the feeding zone toward the egress extent such that a residence time of the mixture in each production zone is controlled prior to transport of the mixture to a subsequent production zone; and 
discharging the elastomeric composition from the mixing installation.
Rust teaches the following:
([0087]) teaches a device 16 for measuring the flow rate and a pump 17 are arranged in the supply line. Liquid softeners and liquid resins are drawn off from a mixing device 18.
([0088]) teaches that the material flowing through is dusty PVC mixed with recyclate and additives. 1042 A dosage 11 is provided for the PVC, a dosage 12 for the additives and a dosage 13 for the recyclate. 1044 The metering units 11 , 12 and 13 meter into an inlet funnel 14 . Highlighting, ([0080]) teaches part (6), at the end of the extruder to be a granulator/granulation 
([0007]) teaches that the planetary roller extruders consist of a central spindle, planetary spindles and a surrounding housing. As shown in (Fig. 1) the planetary roller extruders comprises several pre-defined production zones along which a mixture is processed, i.e. parts 2, 3 and 4. Highlighting ([0080]) teaches part 2 is a first module, part 3 is a second module and 4 is a thrust ring. ([0002]) teaches that the melt emerging from the extruder is comminuted into chips or the like in order to feed the mixture into the nip of a calender and to produce a film by rolling it several times. Or the extruder is equipped with a nozzle on the outlet side, with which a profile strand is produced from the melt.
([0087]) teaches that liquid softeners and liquid resins are drawn off from a mixing device 18 with the pump 17 and injected via the injection ring into the material flowing through the ring opening. In another exemplary embodiment, it is provided that the injection ring 15 sprays into the cavity of the module 3, so that the planetary spindles, the central spindle and the internal toothing of the housing are wetted at the same time. ([0088]) teaches that a dosage 11 is provided for the PVC, a dosage 12 for the additives and a dosage 13 for the recyclate. 1044 The metering units 11, 12 and 13 meters into an inlet funnel 14.
([0016]) teaches that cooling takes place in the first section/module according to the invention, in order to discharge the energy introduced with the mechanical deformation in the planetary roller extruder and converted into heat from the section/module again. 178 Optionally, however, the cooling zone in the first section/module can be preceded by a heating zone in order to bring about an optimum pre-soaking temperature as soon as the PVC and plasticizers introduced come into contact with the module. For this purpose, the cooling zone and the heating zone are separated from each other. Each zone is supplied with the associated temperature control agent separately
([0088]) teaches that the material flowing through is dusty PVC mixed with recyclate and additives. 1042 A dosage 11 is provided for the PVC, a dosage 12 for the additives and a dosage 13 for the recyclate. 1044 The metering units 11 , 12 and 13 meter into an inlet funnel 14 . Highlighting, ([0080]) teaches part (6), at the end of the extruder to be a granulator/granulation.
Regarding claim 20, 	
Wherein the production zones comprise: 
the feeding zone along which the emulsion and the charge material are fed directly to the extruder; 
a kneading zone downstream of the feeding zone along which the extruder realizes fine dispersion of charge particles in the emulsion; 
a drying zone downstream of the kneading zone along which the extruder controllably eliminates residual water from the mixture; and 
a mixing zone intermediate the drying zone and the egress extent of the mixing installation, and along which the extruder advances the mixture toward the egress extent 
and having a termination extent coextensive with the egress extent from which the mixture is discharged.
Rust teaches the following:
([0087]) teaches that liquid softeners and liquid resins are drawn off from a mixing device 18 with the pump 17 and injected via the injection ring into the material flowing through the ring opening. In another exemplary embodiment, it is provided that the injection ring 15 sprays into the cavity of the module 3, so that the planetary spindles, the central spindle and the internal toothing of the housing are wetted at the same time. ([0088]) teaches that a dosage 11 is provided for the PVC, a dosage 12 for the additives and a dosage 13 for the recyclate. 1044 The metering units 11, 12 and 13 meters into an inlet funnel 14.
([0006]) teaches that after introduction of the materials, the raw materials entered are then mixed. Controlling the mass temperature prevents the PVC from melting during mixing. ([0089[]) teaches that first the mixture enters the filling part 1 and then the mixture is pressed through the injection ring 15 by the associated screw.
([0013]) teaches that optionally, any heating and cooling sections can be created. ([0016]) teaches that each zone is supplied with the associated temperature control agent separately. Highlighting, that a heating / cooling section is understood to be capable of regulating its temperature range implemented. Additionally, while no discrepancies are perceived regarding the implementation of a heating / cooling zone, the case law for rearrangement of method steps and/or duplication of parts may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C) and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), respectively.  
([0078]) teaches that after pre-soaking the material is followed by a customary, above-described processing of the PVC provided with aggregates in one or more planetary roller extruder sections/modules.
([0088]) teaches that the material flowing through is dusty PVC mixed with recyclate and additives. 1042 A dosage 11 is provided for the PVC, a dosage 12 for the additives and a dosage 13 for the recyclate. 1044 The metering units 11 , 12 and 13 meter into an inlet funnel 14 . Highlighting, ([0080]) teaches part (6), at the end of the extruder to be a granulator/granulation.
Regarding claim 21-22 & 26-27, 	
Wherein the production zones further comprise a cooling zone intermediate the mixing zone and the egress extent of the mixing installation, and 
along which a temperature of the mixture is reduced to a target temperature upon discharge from the mixing installation.
Further comprising a step of evacuating residual water from the mixture at a predetermined rate, this step being affected at a termination extent of the drying zone.
Further comprising a step of cooling the mixture at a cooling installation after discharge thereof from the mixing installation.
Further comprising, after the step of cooling the mixture at the cooling installation, a step of reducing water content of the elastomeric composition at a drying installation disposed downstream of the cooling installation.
Rust teaches the following:
& b.) ([0013]) teaches that, any heating and cooling sections can be created. ([0001]) teaches that the mixture is then cooled in the extruder in order to make the mixture emerging from the extruder processable. ([0016]) teaches that each zone is supplied with the associated temperature control agent separately. Highlighting, that a heating / cooling section is understood to be capable of regulating its temperature range implemented. Additionally, while no discrepancies are perceived regarding the implementation of a heating / cooling zone, the case law for rearrangement of method steps and/or duplication of parts may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C) and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), respectively.  
Regarding claim 24, 	
Further comprising a step of introducing one or more additives into the mixing zone via an additive doser that is disposed at an additive dosage position of the mixing zone at which the mixture reaches a pre-defined target temperature for introducing the one or more additives
Rust teaches the following:
([0074]) teaches that the first section/module is preceded by an injection ring for injecting plasticizer and optionally other liquid additives. Additionally, while no discrepancies are perceived regarding the implementation introducing additives in the mixing zone, the case law for rearrangement of method steps and/or duplication of parts may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C) and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), respectively.  
Regarding claim 28, 	
Further comprising, after the step of reducing water content of the elastomeric composition at the drying installation, adjusting a viscosity of the elastomeric material at a plasticizer installation disposed downstream of the drying installation.
Rust teaches the following:
([0016]) teaches that the cooling zone in the module can be preceded by a heating zone in order to bring about an optimum pre-soaking temperature as soon as the PVC and plasticizers introduced come into contact with the module. With ([0002]) recognizing that the plasticizer is indispensable because only with the plasticizer is it possible to melt the PVC at low temperatures. As such, the introduction of plasticizer into PVC is understood to impact the melting temperature (processing temperature) of the PVC. As such, the case law for the rearrangement of method steps and/or result effective variables may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C) and/or it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980), respectively. 
Regarding claim 29 & 32,
Further comprising a step of converting the elastomeric composition into one or more bales after the step of cooling the mixture after discharge thereof from the mixing installation.
Further comprising at least one of the following steps: 
a step of forming the elastomeric composition into at least one rubber sheet; and 
a step of stacking the at least one rubber sheet on one or more palettes.
Rust teaches the following:
([0001]) teaches that the mixture is then cooled in the extruder in order to make the mixture emerging from the extruder processable. Processing can take various forms: for example, the exiting melt can be granulated to produce an intermediate product. Or the melt is injected into a mold. Accordingly, the case law for change of shape may be recited regarding the shape of the final article produced, namely that of a bales and/or a rubber sheet, where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
Regarding claim 33,
Wherein the extruder comprises a co-rotating twin-screw extruder.
Rust teaches the following:
([0054]) teaches that in this is the case, for example, with a stuffing system designed in the manner of a twin-screw extruder
Regarding claim 34-35,
Wherein the step of feeding a predetermined volume of the emulsion from the emulsion reservoir and a predetermined volume of the charge material from the discharge hopper includes feeding simultaneously the predetermined volume of the emulsion and the predetermined volume of the charge material to the feeding zone of the mixing installation.
Wherein the step of feeding a predetermined volume of the emulsion from the emulsion reservoir and a predetermined volume of the charge material from the discharge hopper includes introducing the predetermined volume of the charge material into the feeding zone prior to introducing the predetermined volume of the emulsion.
Rust teaches the following:
([0087]) teaches that liquid softeners and liquid resins are drawn off from a mixing device 18 with the pump 17 and injected via the injection ring into the material flowing through the ring opening. In another exemplary embodiment, it is provided that the injection ring 15 sprays into the cavity of the module 3, so that the planetary spindles, the central spindle and the internal toothing of the housing are wetted at the same time. ([0088]) teaches that a dosage 11 is provided for the PVC, a dosage 12 for the additives and a dosage 13 for the recyclate. 1044 The metering units 11, 12 and 13 meters into an inlet funnel 14. As such, the introduction of both the emulsion and charge material is understood to be disclosed.  Highlighting, that the case law for sequential vs simultaneous steps may be recited, where in generally, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Tatincloux, 108 USPQ 125. 
B.) Claim(s) 23, is/are rejected under 35 U.S.C. 103 as being unpatentable over Harald Rust (DE-10-2016,010,082, hereinafter Rust) and in further view of Fleury et al. (US-2015/0,273,731, hereinafter Fleury)Regarding claim 23, 	
Wherein the step of evacuating residual water is affected by a vapor extractor disposed at the terminating extent of the drying zone.
Regarding Claim 23, Rust teaches a processing of an elastomeric raw material without prior compounding with plasticizer takes place directly in a planetary roller extruder, the process includes feeding an elastomer mixed and additives, into an extruder, the extruder comprising several processing zones including a feeding zone, a kneading zone, a drying zone and a mixing zone and ultimately extruding the processed elastomer into a mold. Rust is silent on details regarding the drying zone, in particular a vapor extractor disposed at the terminating extent of the drying zone. In analogous art for the production of elastomer via an extrusion device, where the composition comprises an elastomer and additives, and the extrusion device also comprises several processing zones, Fleury suggests details regarding implementing a vapor extractor, and in this regard Fleury teaches the following:
([0034]) teaches that a dedicated exhaust vapor extractor is assigned to the output. The advantage of this is that the product is still surrounded by exhaust vapors even in the output, which acts somewhat as a lubricant for the product, and it is prevented from sticking to the walls of the output. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production processing of an elastomeric raw material without prior compounding with plasticizer takes place directly in a planetary roller extruder, the process includes feeding an elastomer mixed and additives, into an extruder, the extruder comprising several processing zones including a feeding zone, a kneading zone, a drying zone and a mixing zone and ultimately extruding the processed elastomer into a mold of Rust. By utilizing an exhaust vapor extractor, as taught by Fleury. Highlighting, implementation of exhaust vapor extractor allows for removal or reduction of exhaust vapors utilized as a means for lubrication for the product during processing, ([0034])
C.) Claim(s) 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Harald Rust (DE-10-2016 010 082, hereinafter Rust) and in further view of Wagner et al. (US-5,232,960, hereinafter Wagner)
Regarding claim 25, 	
Wherein the one or more additives comprise silane.
Regarding Claim 25, Rust teaches a processing of an elastomeric raw material without prior compounding with plasticizer takes place directly in a planetary roller extruder, the process includes feeding an elastomer mixed and additives, into an extruder, the extruder comprising several processing zones including a feeding zone, a kneading zone, a drying zone and a mixing zone and ultimately extruding the processed elastomer into a mold. Rust is silent on the one or more additives comprising silane. In analogous art for a process for producing an elastomeric material, e.g., a reactive hot-melt adhesive, that comprises preparing a first pre-mixture by introducing a meltable heat-hardenable solid resin and liquid resin, flexibilizer, adhesion-promoter and/or plasticizer into a mixing zone in which the components are melted together, Wagner suggest details about additives that may be utilized, and in this regard Wagner teaches the following:
(Col. 5, lines 65-End & Col. 6, lines 1-3) teaches that adhesion promoters include silane. As such, the implementation of silane is understood to impact the adhesion of the compound during processing. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production processing of an elastomeric raw material without prior compounding with plasticizer takes place directly in a planetary roller extruder, the process includes feeding an elastomer mixed and additives, into an extruder, the extruder comprising several processing zones including a feeding zone, a kneading zone, a drying zone and a mixing zone and ultimately extruding the processed elastomer into a mold of Rust. By utilizing silane as an additive in the processing of an elastomeric compound in an extrusion device, as taught by Wagner. Highlighting, the implementation of silane as an additive in the processing of an elastomeric compound in an extruder provides a means for tailoring the adhesion elastomeric compound during processing through the extruder, (Col. 5, lines 65-End & Col. 6, lines 1-3). Alternatively, and/or additionally, the case law for result effective variable may be implemented where it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). 
D.) Claim(s) 29 & 32, is/are rejected under 35 U.S.C. 103 as being unpatentable over Harald Rust (DE-10-2016 010 082, hereinafter Rust) and in further view of Holton Harris (US-4,721,589, hereinafter Harris)
Regarding claim 29 & 32,
Further comprising a step of converting the elastomeric composition into one or more bales after the step of cooling the mixture after discharge thereof from the mixing installation.
Further comprising at least one of the following steps: 
a step of forming the elastomeric composition into at least one rubber sheet; and 
a step of stacking the at least one rubber sheet on one or more palettes.
Regarding Claim 29 & 32, Rust teaches a processing of an elastomeric raw material without prior compounding with plasticizer takes place directly in a planetary roller extruder, the process includes feeding an elastomer mixed and additives, into an extruder, the extruder comprising several processing zones including a feeding zone, a kneading zone, a drying zone and a mixing zone and ultimately extruding the processed elastomer into a mold. Rust is silent on details regarding a step of converting the elastomeric composition into one or more bales and/or rubber sheets after discharging from the extrusion nozzle. In analogous art for an extruder control system and method controls melt temperature to maintain viscosity of the melt at the die. The extrusion apparatus comprising several different processing sections, and a constant volumetric flow of material is delivered to the die by a gear pump, the die is a fixed orifice, Harris suggest details regarding the implementation of an extruding die and its impact on the article produced, namely the dimensions and shape of the article, and in this regard Harris teaches the following:
(Abstract) teaches that an extruder control system and method controls melt temperature to maintain viscosity of the melt at the die. A constant volumetric flow to the die is delivered by a gear pump, the die is a fixed orifice, and pressure between the gear pump and the die is indicative of viscosity. (Col. 1, lines 11-15) teaches that. Extrusion is continuous, and therefore the length dimension is continuous, as in the previous cited example of garden hose, rod, sheet, film, etc.  (Col. 6, lines 45-52) teaches that the metered flow of molten plastic material from the right side of the gear pump is forced through a passage 25 to an extrusion die 27. The die 27 has a fixed orifice 29 of a predetermined shape. When a continuous extruded article of constant cross-section is made, e.g. garden hose, weather stripping, or the like, the die 27 determines the cross-sectional shape and dimensions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production processing of an elastomeric raw material without prior compounding with plasticizer takes place directly in a planetary roller extruder, the process includes feeding an elastomer mixed and additives, into an extruder, the extruder comprising several processing zones including a feeding zone, a kneading zone, a drying zone and a mixing zone and ultimately extruding the processed elastomer into a mold of Rust. By implementing an extrusion die, as taught by Harris. Highlighting, implementation of an extrusion die provides a means for influencing the shape of the article fabricated, including that of a sheet fabricated, (Col. 1, lines 11-15 & Col. 6, lines 45-52). Highlighting, that the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results, allows for the recitation of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). Alternatively, and/or additionally the case law for change of shape may be recited regarding the shape of the final article produced, namely that of a bales and/or a rubber sheet, where it has been held that a mere change in shape without affecting the functioning of the part would have been within the level of ordinary skill in the art, In re Dailey et al., 149 USPQ 47; Eskimo Pie Corp. v, Levous et aI., 3 USPQ 23.
E.) Claim(s) 30-31, is/are rejected under 35 U.S.C. 103 as being unpatentable over Harald Rust (DE-10-2016 010 082, hereinafter Rust) and in further view of Rouse et al. (US-2002/0,198,302, hereinafter Rouse) as evidenced by Wikipedia’s article on Sulfur Vulcanization, 
Regarding claim 30-31,
Further comprising a step of introducing one or more vulcanizing agents into the mixing zone via a vulcanizing agent doser that is disposed at a vulcanizing dosage position of the mixing zone downstream of the additive doser at which the mixture reaches a pre-defined target temperature for introducing the vulcanizing agents.
Wherein the one or more vulcanizing agents comprise sulfur.
Regarding Claim 30-31, Rust teaches a processing of an elastomeric raw material without prior compounding with plasticizer takes place directly in a planetary roller extruder, the process includes feeding an elastomer mixed and additives, into an extruder, the extruder comprising several processing zones including a feeding zone, a kneading zone, a drying zone and a mixing zone and ultimately extruding the processed elastomer into a mold. Rust is silent on introducing one or more vulcanizing agents into the mixing zone and where the one or more vulcanizing agents is sulfur. In analogous art for a method for pre-dispersing additives, especially pigments and colorants used in a compounding process is described herein. Where the instant method comprises co-grinding an elastomer and a sufficient amount of a colorant to produce a colored particle, Rouse suggest details regarding implementing a vulcanizing agent, in particular implementing sulfur, and in this regard Rouse teaches the following:
([0042]) teaches that other compounding agents include those commonly used in the resin industry can also be added into the mixture, or can be predisposed in a solvent such as an aromatic oil, plasticizer, ester or the like. For example, vulcanizing agents such as sulfur and peroxides. Highlighting evidence from WOSV which states in the (Abstract) that sulfur vulcanization is a chemical process for converting natural rubber or related polymers into materials of varying hardness, elasticity, and mechanical durability by heating them with sulfur or sulfur-containing compounds. Sulfur forms cross-linking bridges between sections of polymer chains which affects the mechanical and electronic properties. As such, implementation of sulfur as a vulcanization additive, is understood to impact serval properties of the elastomer produced include the mechanical and electronic properties. 
	                                                      Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Innerebner et al. (US-2004/0,222,543) – teaches in the (Abstract) a method is disclosed for producing elastomer compounds for use in the production of rubbers. At least one elastomer to be processed for the production of an elastomer mixture can be slowly added to a mixer/extruder and is mixed and plasticized and/or masticated (melted) while it passes through the mixer/extruder.
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                               

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715